Citation Nr: 1223249	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1989 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, denied service connection for lumbar spine disorder and right and left knee disorders.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Nashville, Tennessee, which now has jurisdiction over the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  In this case, the claims file does not include a medical opinion addressing whether the Veteran has a current lumbar spine and/or bilateral knee disorder, and if so, whether the current disorder is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a current disorder, the evidence shows the Veteran underwent a March 2007 VA examination, prior to separation from service, at which he was not diagnosed with a lumbar spine or bilateral knee disorder.  Nonetheless, the Veteran has reported recurrent symptoms of lumbar spine pain and bilateral knee pain.

Concerning the question of in-service disease, injury, or event for the claimed disorders, review of the service treatment records show the Veteran was assessed with chronic low back pain during service, as noted in a March 2005 treatment record.  He also reported recurrent symptoms of low back pain during service, as noted in treatment records dated December 2004, February 2005, August 2005, September 2005, November 2005, and June 2006.  The Veteran was diagnosed with patellofemoral pain syndrome of the bilateral knees, greater on the right than left, during service, as noted in a June 2006 treatment record.  The Veteran also reported symptoms of bilateral knee pain during service, as noted in treatment records dated April 2000, March 2001, March 2005, April 2005, September 2005, and November 2005.

With respect to whether the claimed lumbar spine and bilateral knee disorders may be associated with service, the Veteran asserted in the July 2008 notice of disagreement that his military occupational specialty (MOS) was a tuba player.  Pursuant to his MOS duties, he was required to carry approximately 35 pounds for an average of four hours per day for 18 years.  In an April 2009 substantive appeal, via a VA Form 9, he further explained that he was given anti-inflammatories during service and was in physical therapy for his knees for one year.  Review of the service treatment records show he was assigned to the 434th Army Band.  On a March 2007 report of medical history, he marked "yes" for having chronic back pain diagnosed as arthritis in February 2005 at the Yungsan Health Clinic by 
Dr. K. S., as well as for having knee trouble in April 2000 at the Benjamin Hill USAMC and wearing a knee brace.  In December 2004, the assessment of low back pain was opined to be as likely from spinal stenosis.  In February 2005, the Veteran's chief complaint was of pain in mid to lower back from the instrument he played in the band.  Additionally, in June 2006, the Veteran complained of bilateral knee pain that "really started" one year prior to date.  He reported standing a lot during guard duty and during the last field exercise in Korea he sought treatment and was issued medications and profile.

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factors of a current disorder and nexus between service and the claimed disorders, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, these questions concern whether the Veteran has a current lumbar spine and/or bilateral knee disorder, and the relationship, if any, between the claimed disorders and active service, in particular the documented complaints and assessments of chronic low back pain and patellofemoral pain syndrome of the bilateral knees.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide etiology opinions addressing the questions of the relationship between the claimed disorders and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issues of service connection for a lumbar spine disorder and bilateral knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Post-service VA examinations with medical nexus opinions would assist in determining the nature and etiology of the claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed lumbar spine and bilateral knee disorders.  The relevant documents in the claims file should be made available to the VA examiner(s) for review.  All indicated tests and studies are to be performed and all diagnoses rendered pertinent to the Veteran's lumbar spine and knees.  The VA examiner(s) should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.


Based upon a review of the entire record, the VA examiner(s) is requested to offer the following opinions:

	Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disorder began during service or is otherwise linked to some incident of active duty? 

	Is it at least as likely as not (a 50 percent or greater probability) that any current right or left knee or right knee disorder began during service or is otherwise linked to some incident of active duty? 

In rendering the opinion, the VA examiner(s) should discuss the documented in-service assessments of chronic low back pain and patellofemoral pain syndrome of the bilateral knees, and may consider the Veteran's history of symptoms and treatment during and after service.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

